1. Draft general budget for the European Union - Financial year 2007 (vote)
Ladies and gentlemen, I would point out that, according to the Treaties, in order to be approved, draft amendments relating to what we call non-obligatory spending must be voted for by a majority of the members of the European Parliament, that is to say, 367 votes. In the case of proposed amendments relating to obligatory spending, a majority of the votes cast is sufficient.
Before the vote, Mr Elles wishes to propose certain technical amendments.
rapporteur. - Mr President, it is good to get the vote on the 2007 budget under way.
Before we start on the vote on Parliament's first reading, I should like to announce that a small number of technical adjustments need to be made. Rather than read out a very long list of numbers, the list of technical adjustments has been annexed to our voting lists. Following the vote those adjustments will be made by the relevant departments and included in the Minutes of the sitting.
(Parliament accepted the technical amendments proposed by Mr Elles)
(Before the vote on Section I)
rapporteur. - Mr President, I should like to inform you that the resolution will be adapted according to the result of the vote on the budgetary amendments. Therefore, any technical corrections needed will be made by the session services.
(Parliament agreed)